Vanguard Short-Term Bond Index Fund Supplement to the Prospectus Dated April 29, 2014 In the Investing With Vanguard section under the heading Purchasing Shares, the aggregate purchase amount for Vanguard Short-Term Bond Index Fund in the Transaction Fees on Purchases table is restated as follows: Vanguard Fund Transaction Fee Aggregate Purchases Total Bond Market Index Fund 0.25% Over $500 million Short-Term Bond Index Fund Over $200 million Intermediate-Term Bond Index Fund Over $100 million Long-Term Bond Index Fund Over $100 million © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 84A 072014 Vanguard Short-Term Bond Index Fund Supplement to the Prospectus for Signal ® Shares Dated April 29, 2014 In the Investing With Vanguard section under the heading Purchasing Shares, the aggregate purchase amount for Vanguard Short-Term Bond Index Fund in the Transaction Fees on Purchases table is restated as follows: Vanguard Fund Transaction Fee Aggregate Purchases Total Bond Market Index Fund 0.25% Over $500 million Short-Term Bond Index Fund Over $200 million Intermediate-Term Bond Index Fund Over $100 million © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 1351 072014 Vanguard Bond Index Funds Supplement to the Statement of Additional Information Dated April 29, 2014 Important Changes to Vanguard Short-Term Bond Index Fund In the Purchase and Redemption of Shares section under the heading Purchase of Shares (Other than ETF Shares), the aggregate purchase amount for Vanguard Short-Term Bond Index Fund in the table is restated as follows: Vanguard Fund Transaction Fee Aggregate Purchases Total Bond Market Index Fund 0.25% Over $500 million Short-Term Bond Index Fund Over $200 million Intermediate-Term Bond Index Fund Over $100 million Long-Term Bond Index Fund Over $100 million © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 84B 072014
